UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6655



LOUIS CARL JEMISON, III,

                  Petitioner - Appellant,

          v.


U.S. MARSHALS; ALBERTO GONZALES; PATRICIA R. STANSBERRY, Warden,

                  Respondents - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00403-HEH)


Submitted:     July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis Carol Jemison, III, Appellant Pro Se.       Jonathan Holland
Hambrick, Assistant United States Attorney, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis Carl Jemison, III, appeals the district court order

dismissing for lack of jurisdiction his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and the district court

memorandum order and affirm for the reasons cited by the district

court.   See Jemison v. U.S. Marshals, No. 3:07-cv-00403-HEH (E.D.

Va. Feb. 20, 2008).     We deny Jemison’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                                - 2 -